 }LONGSHOREMENILA LOCAL27 (KINGCOMENAVIGATION)357International Longshoremen'sandWarehousemen'sUnion,Local27andInternational Longshore-men's and Warehousemen'sUnion,Local 32and]Kingcome Navigation,Company,Ltd. Case19-CD-44719 August 1987DECISION AND ORDER QUASHINGNOTICE OF H TEARINGBy CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTThe charge in this Section 10(k) proceeding wasfiled 27 October 1986 by the Employer, allegingthat the Respondents, International Longshore-men's and Warehousemen's Union Locals Nos. 27and 32, violated Section 8(b)(4)(D) of the NationalLabor Relations Act by engaging in proscribed ac-tivitywith an object of forcing the Employer toassign certain work to employees they representrather than to the Employer's unrepresented em-ployees presently assigned to do the work. Thehearingwas, held on 18 and 19 November 1986before Hearing Officer Patrick F. Dunham.The National Labor Relations Board has delegat-ed its authority in this proceeding to 'a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe Employer, Kingcome Navigation Company,Ltd., is a Canadian corporation, which owns andoperates two self-propelled log barges or ships. Onboard the ships are' loading cranes, which are oper-ated from the ship rather than from a dock orbarge as would be customary.At, issue in this dispute is the assignment of workof loading logs from the water aboard the Employ-er'smotorized barges.At the hearing, the Union. moved to quash thenotice of 10(k) hearing asserting that the Boardlacks jurisdiction because the ships are not engagedin commerce as required by the Act. We find theUnion's "motion to be meritorious. Therefore, forthe reasons stated below, we grant the Union'smotion to quash.The Employer operates two foreign flag vessels,both staffed exclusively by foreign crews. The Em-ployer's vessels periodically enter United Stateswaterways when delivering or loading shipmentsof logs in Washington and Alaska. The Employer'svessels are unique in that they are self-propelled,self dumping vessels, each equipped with two largecranes that are used to load the logs onto thevessel.Although the two vessels differ in load ca-pacities,both vessels function in essentially thesame manner.When a vessel arrives in port, the logs to beloaded are pushed by tugboats out alongside thevessel.The two cranes are then used simultaneous-ly to lift bundles of logs out of the water and ontothe vessel's deck. During loading, there are small"dozer boats" used to keep the logs in position forloading.These dozer boats, which are stored onthe vessel when not in use, are operated by theEmployer's employees. The logs are loaded acrossthe deck of the ship so that when the ballast tankson one side of the ship are flooded and the deck ofthe ship tilts sharply to the side, the logs slide offthe deck into the water, end first. The load must beassembled with the appropriate amount of over-hang over the edge of the deck and the logs inter-locked in such a manner so that the entire load willslip off together during dumping.The dispute now before the Board centers on theloading work done by the Employer's employees.The Employer contends that its experienced crew-members should continue to perform this work,while the Union contends that its members whoperform traditional crane work should be awardedthe work. There is a question whether the disputeincludes the dozer boat work as well as crane oper-ation work; however, because we decline to assertjurisdiction,we find it unnecessary to determinethe scope of the dispute.The Union, in support of its motion to quash, as-serts that a necessary predicate for a finding by theBoard of an unfair labor practice under Section8(b)(4)(D),which would give rise to a 10(k) hear-ing, is that the person threatened, coerced, or re-strained must have been engaged in "commerce orin an industry affecting commerce."1 The Union,in essence, contends that a foreign flag vessel oper-ating with a foreign crew cannot be found to be incommerce as defined by the Act, and that conse-quently, the Union's picketing, directed at a foreignflag vessel employing a foreign crew, does notaffect commerce as defined by the Act, and thuscannot be an 8(b)(4)(D) violation. The Employer,on the other hand, asserts that where, as here, thedispute is between a foreign ship and an Americanunion representingAmerican employees, ratherthan between a foreign ship and its foreign crew,the Board has jurisdiction over the dispute.In order to determine whether the Board has ju-risdiction over this matter, it is necessary to decide'The Union raises othermatters inits brief before the Board, howev-er, as we decline to assert jurisdiction we do not pass on those matters285 NLRB No. 57 358DECISIONS OF THENATIONALLABOR RELATIONS BOARDwhether the Employer's operations concerned inthis case are "in commerce" as that term is used in'theAct.As the Supreme Court has noted, thatstatutory term is not self-defining(Windward Ship-ping (London) Ltd. v. American Radio Assn.,415U.S. 104, 112 (1974)); but, in a series of cases begin-ning in 1957, the Court has provided guidance forthe application of the definitions of "commerce"and "affecting commerce" in Section 2(6) and (7)of the Act, where foreign maritime operations areconcerned.2 InBenz v. Compania Naviera Hidalgo,353 U.S. 138 (1957), the leading case addressingthis issue, the Court held that picketing by Ameri-can unions in support of striking foreign crews en-gaged in a labor dispute with their foreign employ-ers-shipownerswas outside the coverage of theAct.The Court reasoned that Congress did notintend to allow the Act to be applied to a boycottprotesting the treatment of foreign crews becausethe history of the Act "inescapably describes theboundaries of the Act as including only the work-ingmen of our country and its possessions." 353U.S. at 144. InMcCulloch v. Sociedad Nacional deMarineros de Honduras,372 U.S. 10 (1963), andIncres Steamship Co., Ltd. v. International MaritimeWorkers Union,372 U.S. 24 (1963), both cases in-volving disputes concerning the internal, relationbetween a foreign flagship and its foreign crew, theCourt reaffirmed the proposition that maritime op-erationsof' foreignflag ships employing alienseamen arenot "in commerce" within themeaningof the Act.InWindward Shipping,supra,andAmericanRadio Assn. v. Mobile Steamship Assn.,419 U.S. 215(1974), two cases arising out of thesamedispute,the Court addressed the question of whether pick-eting of foreign ships by American unions to callattention to the competitive advantage enjoyed bythose vessels because of the wage differences be-tween foreign and domestic seamen was picketingaffecting commerce as set forth in the Act.Becauseitconcluded, in both cases, that the objective ofthe picketing was to force the foreign shipowner toraise his operating costs, thereby interfering withthemaritime operations of foreign vessels, theCourt found that the picketing was not "in com-2 Sec 2(6) and (7) of the Act provideThe term "commerce"means trade,traffic, commerce,transporta-tion, or communication among the several States,or between theDistrict of Columbia or any Territory of the United States and anyState or other Territory, or between any foreign country and anyState, Territory, or the District of Columbia, or within the Distractof Columbia or any Territory, or between points in the same Statebut through any other State or any Territory or the District of-Co-lumbia or any foreign countryThe term "affecting commerce"means in commerce, or burdeningor obstructing commerce or the free flow of commerce,or havingled or tending to lead to a labor dispute burdening or obstructingcommerce or the free flow of commercemerce" as defined by the Act. The Court stated inWindwardthat "[v]irtually none of the predictableresponsesof a foreign shipowner to picketing ofthis type . . . would be limited to the sort of wage-costdecisionbenefitingAmericanworkingmenwhich the LMRA was designed to regulate." 415U.S. at 115.The Court reached thesame resultinMobile,even though the state court plaintiffs were not theforeign owners of the picketed ships, as they wereinWindward,but rather the stevedoring companiesthat sought to service the ship and a shipper whowished to have his crop loaded on the ship. Thischange in disputants did not alter the result; how-ever, the Court reasoned that when the primarydispute between aunion anda foreign shipowner isbeyond the Board's statutory authority, the effectof the union's picketing of the foreign vessels onthe businesses of the United States stevedoringcompanies is also beyond the scope of the Act.More specifically, the Court noted that, -inWind-wardaswell as inMobile,"the response [to thepicketing] of the employees of the American steve-doreswas a crucial part of the mechanism bywhich the maritime operations of the foreign shipswere to be affected." It went on to state that "[t]heeffect of the picketing on the operations of the ste-vedores and shippers, and thence on these maritimeoperations, is precisely the same whether it becomplained of by the foreign-ship owners or bypersons seeking to service and deal with the ships.The fact that the jurisdiction of the state courts inthis case is invoked by stevedores and shippersdoes not convert into `commerce' activities whichplainly were not such inWindward(footnote omit-ted)." 419 U.S. at 224-225.InLongshoremen Local 1416 v. Ariadne ShippingCo., 397 U.S. 195 (1970), however, the SupremeCourt held that the Act applied to a union's picket-ing of foreign vessels to protest substandard wagespaid by the vessels' owners to nonunion Americanlongshoremen working in American ports. In hold-ing that the longshore operations were in com-merce within the meaning of Section 2(6) of theAct, the Court emphasized that the dispute "cen-tered on the wages to be paid American residents,who were employed by each foreign ship not toserve as members of its crew but rather to docasual longshore work." Id. at 199. The Court de-termined that the consideration underlying the con-struction of the statute inBenz,McCulloch,andIncreswas inapplicable because it was addressed tosituations "in which Board regulation of the laborrelations in question would necessitate inquiry intothe `internal discipline and order' of a foreignvessel, an intervention thought likely to `raise con- LONGSHOREMEN ILA LOCAL 27 (KINGCOME NAVIGATION)siderable disturbances not only in the field of mari-timelaw but in our international relations as well."'Id. at 198. The Court concluded on the facts ofAriadnethat the Board's jurisdiction would notpose a threat of improper interference in the inter-nal affairs of the foreign flag ships. The Court indi-cated it was putting "to one side situations inwhich the longshore work, although involving ac-tivities on an American dock, is carried out entirelyby a ship's foreign crew, pursuant to foreign ship'sarticles." 397 U.S. at 199 fn. 4. Accordingly, theCourt inAriadnewas effectively silent on theBoard's jurisdiction to determine the substantiveissuesin this Section 10(k) proceeding.InNationalMaritime Union of America (ShippersStevedoring),245 NLRB 149 (1979), the Board con-sidered a question similar to the one presentedhere. In that case, a union representing UnitedStates seamen picketed a U.S.S.R. flag ship withsignsprotesting the use of U.S.S.R. vessels,insteadof United States ships, to transport foreign cargopurchased with United States tax dollars in viola-tionofCargoPreferenceAct,46U.S.C.§ 1241(b)(1). The union's conduct was alleged toviolate Section 8(b)(4)(i) and (ii)(B) of the Act. Infinding no violation, the Board adopted the judge'sreasoningthat because the picketing was aimed atreplacing the foreign ship and its foreign crew witha United States ship and a United States crew, thepicketing necessarily affected the maritime oper-ations of the foreign ship and consequently couldnot be "in commerce" within the meaning of theLMRA.We findNationalMaritime Unioninstructive indetermining whether the Union's conduct is withinthe coverage of the Act. As inNationalMaritimeUnion,here we have picketing aimed at replacingforeign crew personnel on a foreign ship withUnited States crew personnel. Any response by theforeign shipowner to such picketing would not belimited to the sort of wage-cost decision benefitingAmerican workingmen which the LMRA was de-signed to regulate, but rather would result in theloss of work to foreign crewmen on their own na-tional vessels. Consequently, we find that the pick-eting by the Union necessarily interferes with themaritime operations of a foreign flag vessel andtherefore is not "in commerce" within themeaningof the Act.The rationale of the Supreme Court cases citedabove lends further support to our finding. Surely359ifwe were to assert jurisdiction in this case our de-cision as to" who is entitled to do the disputed workwould potentially interfere with the maritime oper-ations of a foreign flag vessel.3 In this Employer'sunique operation, all the loading work is done bycrewmembers on board the vessels. Althoughmembers of the Union may traditionally performsuch work on shore, here, if they were awardedthe work, they would necessarily have to board theEmployer's foreign vessel to perform the task.Consequently, as the work in question is performedon board the Employer's vessel,any award of thatwork to employees represented by the Union con-trary to the Employer's current practice wouldnecessarily interferewith the on-board operationsof the Employer'svessel.4As the Supreme Courthas consistently found that the maritime operationsof a foreignvessel areoutside the scope of theAct,5 we conclude that we cannot accept jurisdic-tion in this case. Therefore, the Union's motion toquash the notice of 10(k) hearing is granted.ORDERIt is ordered that the notice of hearing issued inthis case be quashed.3Jurisdictional dispute proceedings under Sec 10(k) of the Act requirethe Board to make an affirmative award of disputed work. SeeNLRB v.ElectricalWorkers IBEWLoca1,1212,364 U.S. 573 (1961).4Although such a work award would not necessarily be the result ofthe instant proceeding were the Board to assertjurisdiction,the Board'sauthority to decide the Jurisdictional dispute must,in the first instance, beresolved irrespective of the relative merits of the parties'substantiveclaims regardingthe work in dispute.5 See alsoLongshoremenv.AlliedInternational,456 U.S 212 (1982),wherein the Supreme Court found the refusal of an American union tounload cargo shipped from the Soviet Union in protest of the Russian in-vasion of Afghanistan to be "in commerce" and within the scope of theNLRA. In reaching this result, the Court stressed (Id. at 221-222):Unlike the situation in every case fromBenzthroughMobile, theILA's refusal to unload Allied's shipments in no way affected themaritime operations of foreign ships.The boycott here did not aim ataltering the terms of employment of foreign crews on foreign-flagvessels. It did not seek to extend the bill of rights developed forAmerican workers and American employers to foreign seamen andforeign shipowners. The longstanding tradition of restraint in apply-ing the laws of this country to ships of a foreign country-a traditionthat lies at the heart ofBenzand every subsequent decision-there-fore is irrelevant to this case As the Court of Appeals explained, thisdrama was "played out by an all-American cast." 640 F.2d [1368], at1374 [1st Cit.1981] "[A]n American union has ordered its membersnot to work for an American stevedore which has contracted toservice an American ship carrying goods of an American importer."Id, at 1372In these circumstances, the clear language of the statuteneeds no further explication